Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 4, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  145157                                                                                                Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  WILLIAM E. SARGENT,                                                                                       Brian K. Zahra,
            Plaintiff-Appellant,                                                                                       Justices

  v                                                                  SC: 145157
                                                                     COA: 303853
                                                                     WCAC: 09-000222
  HOWMET CORPORATION and BANKERS
  STANDARD INSURANCE COMPANY,
          Defendants-Appellees.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 24, 2012 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 4, 2012                   _________________________________________
           t0827                                                                Clerk